DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 2, 4-12, 14-17, 19, and 20 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a method for performing display control of an electronic device, the method comprising: outputting an initial image, for displaying the initial image; checking whether a subsequent image is generated; in response to the subsequent image being not generated, checking whether a consecutively-skipped-image count is greater than or equal to a consecutively-skipped-image count threshold; and in response to the consecutively-skipped-image count being not greater than or equal to the consecutively-skipped-image count threshold, skipping a latest image, for preventing displaying the latest image, wherein the subsequent image is expected to be a next image of the latest image, wherein the step of checking whether the subsequent image is generated is executed multiple times to respectively trigger 
Claims 2 and 4-10 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 11 is allowed since the claim recites a host processor, applicable to display control of an electronic device, the electronic device comprising the host processor and a display panel, the host processor comprising: a core circuit, arranged to control the host processor, for controlling operations of the electronic device, wherein under control of the core circuit, the host processor performs the display control of the electronic device; and a bus interface, coupled to the core circuit, arranged to couple the display panel to the host processor; wherein: the host processor outputs an initial image to the display panel, for displaying the initial image; the host processor checks whether a subsequent image is generated; in response to the subsequent image being not generated, the host processor checks whether a consecutively-skipped-image count is greater than or equal to a consecutively-skipped-image count threshold; and in response to the consecutively-skipped-image count being not greater than or equal to the 
Claims 12, 14, and 15 are allowed as being dependent upon aforementioned independent claim 11.
Independent claim 16 is allowed since the claim recites a display panel, applicable to display control of an electronic device, the electronic device comprising a host processor and the display panel, the display panel comprising: a bus interface, arranged to couple the display panel to the host processor, for receiving a plurality of images from the host processor; a display controller, coupled to the bus interface, arranged to control operations of the display panel, wherein under control of the display controller, the display panel performs the display control of the electronic device; and a display module, coupled to the display controller, arranged to display the plurality of images; wherein: the display 
Claims 17, 19, and 20 are allowed as being dependent upon aforementioned independent claim 16.
The closest prior art by Sampsell et al. (hereinafter Sampsell – US Doc. No. 20130249964) discloses a driver circuit wherein frames are skipped and a skip-count is wherein the step of checking whether the subsequent image is generated is executed multiple times to respectively trigger executing the step of checking whether the consecutively-skipped-image count is greater than or equal to the consecutively-skipped-image count threshold; the step of checking whether the consecutively-skipped-image count is greater than or equal to the consecutively-skipped-image count threshold is executed multiple times to respectively trigger executing the step of skipping the latest image; and the method further comprises: in response to the consecutively-skipped-image count being greater than or equal to the consecutively-skipped-image count threshold, outputting another image, for displaying the other image, wherein the other image is a latest one of a plurality of subsequent images coming after the initial image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694